808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. WOLTZ, Plaintiff-Appellant,v.James DUNNING, Sheriff;  Lt. Grogan;  B. Rim, Sgt., # 140;S. Brown, # 163;  G. Lumpkin, # 186, Defendants-Appellees.
No. 86-7268.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1986.Decided Dec. 12, 1986.

Robert W. Woltz, appellant pro se.
E.D.Va.
DISMISSED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., District Judge.  (C/A No. 86-0568-AM)
Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Woltz, a Virginia inmate, appeals the dismissal of his suit filed pursuant to 42 U.S.C. Sec. 1983.  Because deposits to his prison account over the past six months totalled $83.97, but his balance at the time of suit was zero, thereby making it appear that Woltz had withdrawn funds in order to avoid payment of the filing fee, the district court properly assessed Woltz a partial filing fee of 15% of those deposits.  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Woltz was given an opportunity to explain his withdrawals or to present special circumstances which would excuse him from payment of the fee.  Woltz's response, that he had spent the money on stamps, did not provide an adequate reason to excuse payment.  The district court then properly dismissed Woltz's complaint without prejudice.


2
Accordingly, we deny leave to proceed in forma pauperis, dispense with oral argument because the dispositive issues recently have been decided authoritatively and dismiss the appeal.


3
DISMISSED.